Citation Nr: 0936218	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  09-24 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 
2008, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than May 7, 
2008, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2008 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection for bilateral hearing loss and tinnitus, 
each effective May 7, 2008.

In September 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's initial claims for service connection for 
bilateral hearing loss and tinnitus were filed at the RO on 
May 7, 2008.  Service connection subsequently was granted, 
effective May 7, 2008.
	
2.  There were no informal or formal claims, or written 
intent to file claims for service connection for bilateral 
hearing loss or tinnitus dated prior to the May 7, 2008, 
claims.


CONCLUSION OF LAW

The requirements for an effective date earlier than May 7, 
2008, for the grant of service connection for bilateral 
hearing loss and tinnitus have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.151, 3.155, 3.400 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's claims arise from his disagreement with the 
effective dates assigned following the grant of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.  Once a claim is granted it is substantiated and 
additional notice is not required.  Thus, any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A (West 2002).  As 
such, the Board finds that there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. § 
5103(a), § 5103A (West 2002 & Supp. 2009), or 38 C.F.R. § 
3.159 (2008), and that the Veteran will not be prejudiced as 
a result of the Board's adjudication of his claims.

Effective Date

The Veteran seeks an effective date earlier than the 
currently assigned May 7, 2008, for service connection for 
bilateral hearing loss and tinnitus.   He contends that the 
date of service connection should be the date he developed 
the conditions.  Alternatively, he asserts that the effective 
date should be the date he first sought treatment for the 
conditions.

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by the VA may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a).

38 U.S.C. § 5101(a) is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998).  Thus, before VA can adjudicate an 
original claim for benefits, the claimant must submit a 
written document identifying the benefit and expressing some 
intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 
(1998).

The Veteran filed his claims for service connection for 
bilateral hearing loss and tinnitus on May 7, 2008, more than 
one year after his separation from active service in February 
1946.  Where a claim has been filed more than one year after 
the date of separation from service, the effective date of 
service connection is the date of the receipt of the claim, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b).  Here, the Veteran contends that he had bilateral 
hearing loss and tinnitus for many years prior to filing his 
claims for service connection.  These contentions are 
corroborated by a January 2009 statement from the Veteran's 
private treating physician, in which the physician stated 
that the Veteran first complained of tinnitus in 
approximately 1998.  He at that time had been informed that 
there was nothing that could be done for tinnitus.  Assuming 
that the Veteran's hearing loss and tinnitus existed prior to 
the date he filed his initial claims for service connection, 
the later date is the date the claims for service connection 
were received.  It is significant that while the disability 
in this case may have existed for several years, a claim must 
be filed in order for any type of benefit to be paid.  Jones 
v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

With regard to whether informal or formal claims, or written 
intent to file claims for service connection for bilateral 
hearing loss were filed prior to May 7, 2008, the Board finds 
no evidence of there being such claims.  The first evidence 
of an intention to file a specific claim for service 
connection for bilateral hearing loss or tinnitus was 
received on May 7, 2008.  Prior to May 7, 2008, the last 
correspondence received from the Veteran was dated in August 
1948.  That correspondence pertained to a claim for dental 
benefits.  A decision on that claim was rendered by the Board 
in November 1948.  All correspondence received from the 
Veteran dating prior to August 1948 did not pertain to either 
hearing loss or tinnitus.

The first evidence VA received from the Veteran regarding a 
specific claim of entitlement to service connection for 
either hearing loss or tinnitus was dated on May 7, 2008.  
Thus, in this case, the only date that could serve as a basis 
for the award of service connection is the date of receipt of 
the Veteran's formal claims for service connection on May 7, 
2008.  Because the Veteran did not file claims for service 
connection for bilateral hearing loss or tinnitus prior to 
May 7, 2008, there is no legal entitlement to an earlier 
effective date for bilateral hearing loss or tinnitus.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims for an earlier 
effective date for service connection for bilateral hearing 
loss and tinnitus and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).











ORDER

An effective date earlier than May 7, 2008, for the grant of 
service connection for bilateral hearing loss is denied.

An effective date earlier than May 7, 2008, for the grant of 
service connection for tinnitus is denied.


____________________________________________
LANA K. JENG	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


